


Exhibit 10.9

 

[ex109image002.jpg]

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, entered into as a condition of employment between INDUSTRIAL
SYSTEMS ASSOCIATES, INC., (“ISA”) a Pennsylvania corporation and its affiliates
and subsidiaries (the “Company”), and the undersigned individual (the
“Employee”).

 

WHEREAS, ISA and the Employee are entering into an employment relationship
contemporaneously herewith; and

 

WHEREAS, the Employee will, as a result of employment with the Company, be
provided access to trade secrets and confidential information, including the
Company’s products, suppliers, pricing, costs and distribution processes,
related to the business carried on by the Company; and

 

WHEREAS, the Company and the Employee desire to set forth in writing certain
terms and conditions of their employment relationship including, but not limited
to, restrictions imposed upon the Employee pertaining to use by the Employee of
the Company’s trade secrets and confidential information.

 

NOW, THEREFORE, THE PARTIES hereto agree that the following terms and conditions
shall govern their employment relationship.

 

1.                                       DUTIES:  The Employee is hereby
employed by ISA and shall render such services, perform such duties and act in
such capacities for the Company as may be prescribed from time to time by the
Company.

 

2.                                       TERM:  The Employee’s employment is at
will and may be terminated at any time by the Employee or by the Company with or
without cause. For the purposes hereof, the term “cause” shall mean reasonable
job-related grounds for dismissal based on a failure or inability of the
Employee satisfactorily to perform the Employee’s job duties, disruption of the
Company’s operations, or other legitimate business reasons as determined at
Company’s discretion. Except in the event of termination of Employee by Company
for cause, either party shall provide the other with two weeks’ advance notice
(or for Employee, such longer period as provided for in the Employee Handbook)
prior to termination of employment. Company may elect to pay Employee two weeks’
pay in lieu of such notice period.

 

3.                                       EXTENT OF SERVICES:   The Employee
shall devote Employee’s entire working time, attention and energies during the
Company’s normal business hours to the business of the Company and shall not,
during the term of this Agreement, be engaged in any other business activity,
whether or not such activity is pursued for gain, profit or other pecuniary
advantage; but this provision shall not prohibit the Employee from investing
personal assets in businesses which do not compete with the Company and in a
manner which will not materially interfere with the Employee’s duties hereunder.

 

4.                                       COMPENSATION AND BENEFITS:  The Company
shall pay to the Employee and the Employee agrees to accept from the Company, in
full payment for the Employee’s services hereunder, the annual salary or hourly
amount as indicated in an offer letter to Employee or as otherwise agreed to by
the parties. The Employee shall receive such benefits as are customarily
provided by the Company to employees as described in the Company’s Employee
Handbook, which Handbook is subject to change from time to time, within the sole
discretion of the Company. If the Employee gives notice of termination that is,
from the last day of employment, less than the period provided for in the
Company’s

 

--------------------------------------------------------------------------------


 

Employee Handbook or as otherwise indicated by Company, the Employee shall
forfeit any Company benefits or other monies due (vacation, etc.).

 

5.                                       CONFIDENTIAL INFORMATION:  Confidential
Information means information which the Company regards as confidential or
proprietary and which the Employee learns or develops during or related to their
employment, including, but not limited to, information relating to:

 

a.                the Company’s products, suppliers’ products, pricing, and
costs and distribution processes;

b.               the Company’s marketing plans and projections;

c.                lists of names and addresses of the Company’s customers and
prospective customers, and their purchasing personnel, purchasing policies,
requirements and preferences;

d.               trade secrets that are used in the Company’s business, and
which give the Company an opportunity to obtain an advantage over competitors
who do not know such trade secrets or how to use the same; and

e.                software in various stages of development (source code, object
code, documentation, flow charts), specifications, models, data and customer
information.

 

Employee assigns to Company any rights Employee may have in any Confidential
Information. Employee shall not disclose any Confidential Information to any
third-party or use any Confidential Information for any purposes other than as
authorized by the Company.

 

6.                                       SURRENDER OF MATERIALS:  The Employee
hereby agrees to deliver to the Company promptly upon request or on the date of
termination of the Employee’s employment, all documents, copies thereof and
other materials in the Employee’s possession pertaining to the business of the
Company and its customers, including, but not limited to, Confidential
Information (and each and every copy, disk, abstract, summary or reproduction of
the same made by or for the Employee or acquired by the Employee), and
thereafter to promptly return documents and copies thereof and other material in
the Employee’s possession. The Employee will be responsible for the value of all
Company or customer property that is not timely returned. Employee authorizes
the Company to deduct the value of such property from any monies owed to
Employee.

 

7.                                       DISCLOSURE OF INFORMATION AND
SOLlCITATION OF CERTAIN CUSTOMERS AND EMPLOYEES: KEY EMPLOYEE NQN-COMPETE:  The
Employee acknowledges that the Company has developed and maintains at great
expense, valuable customers, customer lists and customer contacts, many of which
are of longstanding and that in order to pursue Employee’s employment gainfully
under the Agreement, Employee will be given Confidential Information concerning
such customers, including information concerning such customers’ purchasing
personnel, policies, requirements, and preferences. Accordingly, the Employee
agrees that during the period of Employee’s employment and for twenty-four (24)
months after termination of employment with the Company by Employee or by
Company, for any reason, with or without cause, the Employee will not directly
or indirectly:

 

(i) become employed by any entity described in section 7(ii)(a), or

 

(ii) on Employee’s behalf or on behalf of any other person or entity, perform
any act with respect to the sale, attempted sale or promotion of the sale of any
Conflicting Product to any person or entity:

 

--------------------------------------------------------------------------------


 

a.               which during the twenty-four (24) month period prior to such
termination was serviced by, contacted, by or the responsibility of the Employee
or any person under the Employee’s supervision or direction; this includes
applicable customers and suppliers; or

 

b.              which is located in the geographical territory to which the
Employee was assigned or for which the Employee had responsibility at any time
during the twenty-four (24) month period prior to such termination; or

 

c.               which is then a current customer or active prospect of the
Company or was a customer of the Company during the twenty-four (24) month
period prior to Employee’s termination.

 

The term “Conflicting Product” shall mean any product, process or service which
is the same as, similar to, or in any manner competitive with any Company
product (which includes third-party products that are distributed by Company),
process, or service. Conflicting Product includes, but is not limited to, the
provision of an integrated supply or commodity purchasing program.

 

(iii)       own, manage, operate, finance, join, control, or participate in the
ownership, management, operation, financing or control of, or be connected as an
officer, director, employee, partner, principal, agent, representative,
consultant or otherwise with, or use or permit Employee’s name to be used in
connection with any Competing Business or any entity which would require by
necessity use of Confidential Information. This section 7 (iii) shall only apply
if Employee was a Key Employee at the time of termination of employment or was
employed in such a capacity at any time during the three years preceding
termination,

 

The term “Competing Business” shall mean any business or enterprise engaged in
the in the provision of an integrated supply or commodity purchasing program or
in any other business engaged in by the Company within: (A) a state or
commonwealth of the United States or the District of Columbia, or (B) any
foreign country, in which the Company has engaged in any such business within
the prior year or has undertaken preparations to engage.

 

The term “Key Employee” shall include those employees designated by the Company
at any time as key employees and shall specifically include, but not be limited
to: (A) officers of the Company, (B) Site Managers and above, (C) director level
employees and above, (D) any employee who attended a mid-year or end of year
Company managers’ meeting, and (E) any employee who during employment has
regular access to Company Confidential Information.

 

During the period of Employee’s employment by the Company and for twenty-four
(24) months thereafter, the Employee will not induce, attempt to induce or in
any way assist any other person in inducing or attempting to induce any employee
or agent of the Company to terminate their relationship with the Company.
Further, during such period Employee will not directly or indirectly, on
Employee’s own behalf or on behalf of any other person or entity employ or
solicit for employment any current or former Company employee or agent.

 

--------------------------------------------------------------------------------


 

If there is a breach or threatened breach of any of the foregoing provisions of
this section, or any other obligation contained in this Agreement, the Company
shall be entitled to an injunction restraining the Employee from any such breach
without the necessity of proving actual damages, and the Employee waives the
requirement of posting a bond. Nothing herein, however, shall be construed as
prohibiting the Company from pursuing other remedies for such breach or
threatened breach.

 

Employee agrees not to disclose to Company or use for its benefit any
confidential information that Employee may possess from any prior employers or
other sources.

 

8.                                       OTHER CONDITIONS OF EMPLOYMENT:  The
Employee shall be subject to other terms and conditions of employment as set
forth in the prevailing Company: a) Employee Handbook, b) Business Ethics
Guidelines, c) commission, bonus or stock option programs and d) any other
Company policies or benefits, all of which shall be subject to interpretation
and change from time to time at the sole discretion of the Company.

 

9.                                       GOVERNING LAW AND RELATED MATTERS: 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the Commonwealth of Pennsylvania. Employee agrees that in the
event of any violation of this Agreement, or any other matter arising out of or
relating to this Agreement, an action may be removed to or commenced by Employer
in any federal or state court of competent jurisdiction in the Commonwealth of
Pennsylvania. Employee hereby waives, to the fullest extent permitted by law,
any objection that Employee may now or hereafter have to such jurisdiction or to
the laying of the venue of any such suit, action or proceeding brought in such a
court and any claim that such suit, action or proceeding has been brought in an
inconvenient forum. Employee agrees that effective service of process may be
made upon Employee by mail to any address Employee has provided to Company. In
the event Employer files suit against Employee for any reason, or in the event
Employer is otherwise involved in litigation concerning this Agreement or the
employment relationship between the parties, and a court of competent
jurisdiction finds in favor of Employer on any such matter. Employee shall
reimburse Employer its reasonable costs and attorney’s fees incurred in
connection with such suit.

 

The various parts of this Agreement are intended to be severable. Should any
part be rendered or declared invalid be reason of any legislation or by a decree
of a court of competent jurisdiction, such part shall be deemed modified to the
extent required by such legislation or decree and the invalidation or
modification of such part shall not invalidate or modify the remaining parts
hereof. Without limiting the generality of the foregoing, if the scope of any
covenant contained in this Agreement is too broad to permit enforcement to its
full extent, such covenant shall be enforced to the maximum extent permitted by
law. The Employee agrees that such scope may be judicially modified accordingly.

 

10.                                 ASSIGNMENT:  The Company may assign its
interest in connection with this Agreement to any affiliate or in connection
with the sale of its business.

 

11.                                 ENTIRE AGREEMENT:  This Agreement represents
the full and complete understanding between the Company and the Employee with
respect to the subject matter hereof and supersedes all prior representations
and understandings, whether oral or written and, except as provided for herein,
shall

 

--------------------------------------------------------------------------------


 

not be modified except upon written amendment executed by Employee and an
officer of Company holding the position of Vice President or above.

 

12.                              ACKNOWLEDGMENT:  Employee acknowledges that
Employee was provided with an unsigned copy of this Agreement in advance of
accepting employment and was accorded ample opportunity to read, ask questions,
seek clarification, and seek whatever counsel relative to the Agreement Employee
desired. Employee further acknowledges receipt of a signed copy of this
Agreement and that Employee has read and understands all of its terms and
conditions.

 

IN WITNESS WHEREOF, the parties have executed this instrument the day and year
above and below written.

 

INDUSTRIAL SYSTEMS ASSOCIATES, INC.

 

EMPLOYEE

 

 

 

 

 

 

 

By:

/s/ Neil M. Cohen

 

By:

/s/ Don Woodring

 

Date:

 

 

Date:

12/4/00

 

Executed At:

Bensalem, Pennsylvania

 

Printed Name:

Don Woodring

 

 

--------------------------------------------------------------------------------
